Order entered February 28, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-00278-CV

                                     CITY OF DALLAS, Appellant

                                                 V.

  MILLWEE-JACKSON JOINT VENTURE AND STEPHEN M. MILLWEE, Appellees

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. 04-07287-E

                                             ORDER
        The Court has before it appellant’s February 26, 2013 unopposed emergency motion to

stay proceedings in the trial court pending resolution of this appeal. The Court GRANTS the

motion and STAYS all further proceedings in the trial court. This stay shall remain in effect

until further order of this Court.


                                                        /s/   DAVID B. LEWIS
                                                              JUSTICE